UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. NewEra Technology Development Co., Ltd. (Exact name of registrant as specified in the Charter) Nevada 000-53775 46-0522277 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 25-1303 Dongjin City Suite East Dongshan Rd., Huaina, Anhui Province P.R.C. 232001 (Address of Principal Executive Offices) (Zip Code) (011) 86-0554-6662183 (Registrants Telephone number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesoNox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesxNo o State the number of shares outstanding of each of the issuer’s classes of common equity, as ofNovember 12, 2010: 0 shares of common stock. NEWERA TECHNOLOGY DEVELOPMENT CO., LTD. FORM 10-Q September 30, 2010 TABLE OF CONTENTS PART I— FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4T. Controls and Procedures 10 PART II— OTHER INFORMATION Item 1. Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Removed and Reserved 11 Item 5. Other Information 11 Item 6. Exhibits 11 SIGNATURES 12 i PART 1 - FINANCIAL INFORMATION Item 1.Financial Statements NEWERA TECHNOLOGY DEVELOPMENT CO., LTD. (A DEVELOPMENT STAGE COMPANY) FINANCIAL STATEMENTS SEPTEMBER 30, 2 (UNAUDITED) NEWERA TECHNOLOGY DEVELOPMENT CO., LTD. (A Development Stage Company) Table of Contents Page Financial Statements Report of Independent Registered Public Accounting Firm 1 Balance Sheets 2 Statements of Operations 3 Statements of Cash Flows 4 Notes to Financial Statements 5 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of NewEra Technology Development Co., Ltd. (A Development Stage Company) We have reviewed the accompanying balance sheet of NewEra Technology Development Co., Ltd. (a Nevada corporation in the development stage) (the “Company”) as September 30, 2010, and the related statements of operations and cash flows for the three months ended September 30, 2010 and 2009 and the period from April 17, 2009 (date of inception) to September 30, 2010. These financial statements are the responsibility of the Company’s management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying financial statements referred to above for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with auditing standards of the Public Company Accounting Oversight Board (United States), the balance sheet of NewEra Technology Development Co., Ltd. as of June 30, 2010, and the related statements of operations and stockholders’ equity, and cash flows for the year then ended (not presented herein); and in our report dated September 13, 2010, we expressed an unqualified opinion on those financial statements. In our opinion, the information set forth in the accompanying balance sheet as of September 30, 2010, is fairly stated, in all material respects, in relation to the balance sheet from which it has been derived. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company has no revenues with which to support its cost of operations, and there are no guarantees that the Company will be able to secure financing until a source of revenue can be established. These conditions raise substantial doubt about its ability to continue as a going concern. Management’s plans concerning these matters are also described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Parsippany, New Jersey November 15, 2010 1 NEWERA TECHNOLOGY DEVELOPMENT CO., LTD. (A Development Stage Company) Balance Sheets September 30, June 30, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Total current assets Total Assets $ $ Liabilities and Stockholders’ Deficit Current liabilities: Accounts payable and accrued expenses $ $ Due to shareholder Total current liabilities Total liabilities Stockholders’ deficit: Preferred stock, $0.001 par value, 10,000,000 shares authorized; - - -0- shares issued and outstanding at September 30, 2010 and June 30, 2010 Common stock, $0.001 par value, 100,000,000 shares authorized; 1,000,000 shares issued and outstanding at September 30, 2010 and June 30, 2010 Additional paid-in capital - - Deficit accumulated during the development stage ) ) Total Stockholders’ deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these financial statements. 2 NEWERA TECHNOLOGY DEVELOPMENT CO., LTD. (A Development Stage Company) Statements of Operations (Unaudited) For the Three Months Ended Cumulative September 30, Since inception at April 17, 2009 Revenue $
